Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The Amendment filed 05/16/2022 in response to Office Action of 01/14/2022, is acknowledged and has been entered. Claims 1, 3, 7-16, and 44-47 are now pending. Claim 1 is mended. Claims 44-47 are new. Claims 1, 3, 7-16 and 44-47 are currently being examined.
Maintained Rejections
(claim amendments and new claims addressed)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 15-16, and 44 remain rejected under 35 U.S.C. 103 as being unpatentable over LoRusso et al (2010) (Cediranib in combination with various anticancer regimens: results of a phase I multi-cohort study Investigational New Drugs, vol 29, 05/21/2010) in view of Hoh et al (2014) (Intermittent dosing of axitinib combined with chemotherapy is supported by 18FLT-PET in gastrointestinal tumours, British Journal of Cancer, 2014), and Wang et al (2011) (High dose intermittent sorafenib shows improved efficacy over conventional continuous dose in renal cell carcinoma, Wang et al, Journal of Translational Medicine, vol. 9, 2011)
LoRusso teaches a method for treating cancer, such as lung cancer, in humans by producing an antiangiogenic effect in a human being comprising administering VEGFR inhibitor cediranib either 20mg or 30 mg. (Abstract, Study Design). LoRusso teaches Cediranib (RECENTIN™) is an oral and highly potent vascular endothelial growth factor receptor (VEGFR) signaling inhibitor with activity versus all three VEGFRs (VEGFR-1, -2, and -3). Recent trials have shown that combining an agent that targets vascular endothelial growth factor (VEGF) signaling with certain chemotherapies provides clinical benefit in patients with breast cancer, colorectal cancer (CRC) and non-small-cell lung cancer (NSCLC) (p. 1395, col. 2). LoRusso teaches several phase I combination studies have shown that cediranib can be combined with standard doses of cytotoxic chemotherapy. Cediranib 30 mg in combination with standard doses of carboplatin/paclitaxel and gemcitabine/cisplatin was shown to be active and tolerable in patients with advanced NSCLC. More recently, cediranib 30 mg in combination with mFOLFOX6 was also demonstrated to be active and tolerable in patients with advanced CRC and was recommended for further investigation (p. 1395, col. 1 to p. 1396, col. 1). LoRusso teaches a clinical study treating human cancer patients by administration of once-daily fixed doses of cediranib (20, 30, and/or 45 mg) in combination with five standard anticancer regimens used in current clinical practice, wherein once-daily fixed doses of cediranib were given in combination with mFOLFOX6 (5-Fluorouracil, leucovorin, and oxaliplatin), docetaxel, irinotecan, irinotecan and cetuximab, or pemetrexed (encompassing platinum based chemotherapy agents, taxane, irinotecan, and tumor cell targeting therapy agents), and to patients with previously treated, advanced solid tumors (p. 1396, col. 1-2; Figure 1). LoRusso concludes there was preliminary evidence of antitumor activity in this broad population of heavily pretreated patients, even in those who had previously received and failed the same chemotherapy regimen without cediranib (p. 1403, col. 2; Table 4). LoRusso further teaches problems encountered by the treatment included common toxicity/adverse events of fatigue and diarrhea, and particularly hypertension, which is a known side effect from other VEGF inhibitors, wherein hypertension is a common effect of cediranib treatment (p. 1403, col. 1; Figure 2; p. 1400, col. 1-2).
LoRusso does not teach the method comprises administering the fixed dose of cediranib in an intermittent dosing regimen of 5 consecutive days followed by 2 days of rest.  
Hoh teaches a method of treating cancer, gastrointestinal cancer, by producing an antiangiogenic effect in a human being by administering fixed intermittent dosing of axitinib, a VEGFR inhibitor (Study Design) and in combination with FOLFOX (5-FU/leuocovorin/oxaliplatin) or FOLFIRI (5-fluorouracil (5-FU)/leuocovorin/ irinotecan) chemotherapy, wherein the fixed intermittent dosing consisted of 7 days on and 7 days off of axitinib, which encompasses at least 2 consecutive days of administering VEGF inhibitor followed by at least 2 consecutive days off from administering VEGF inhibitor (abstract; Study design). Axitinib is a potent and selective second-generation inhibitor of VEGFRs 1, 2, and 3 that showed single-agent efficacy in phase II studies of various tumour types (p. 875, col. 2 to p. 876, col. 1). Hoh teaches preclinical studies have shown that agents that bind VEGF may transiently normalize tumour vasculature and increase uptake of cytotoxic drugs. However, more potent antiangiogenic agents, such as TKIs that target VEGFRs, may actually induce hypoxia and decrease blood flow to the tumour, slowing tumour cell division and impeding delivery of cytotoxic agents, which may antagonize the efficacy of chemotherapeutic agents. Because of the potential chemotherapy-antagonizing effects, intermittent dosing of a potent antiangiogenic agent with a short half-life may be the optimal strategy when administered in combination with chemotherapy (p. 875, col. 2). Hoh explains the reasoning for intermittent dosing of antiangiogenic inhibitors in the Discussion on p. 879, col. 1-2 and suggests that an interrupted schedule of antiangiogenic TKIs with a short half-life may be helpful in reversing the untoward effect on tumour vasculature and may optimize the intratumoural delivery of chemotherapeutic agents and restore tumour sensitivity. Intermittent dosing schedules may permit the use of antiangiogenic TKIs with reduced systemic toxicity and equivalent therapeutic benefit. The short half-life of axitinib (2–5 h) provided an opportunity to explore the impact of intermittent dosing of an antiangiogenic TKI on tumour blood flow, fluorodeoxythymidine uptake and antitumour efficacy. In this study, axitinib administered in a week-on/week-off schedule in combination with FOLFIRI or FOLFOX was found to be well tolerated and demonstrated efficacy in patients with mCRC (p. 879, col. 2). Hoh teaches their present study used 18FLT-PET imaging to evaluate tumour cell proliferation following axitinib exposure and subsequent dosing interruption to help establish optimal administration of axitinib when combined with chemotherapy. Hoh teaches their 18FLT-PET results, based on data from both static (SUV) and dynamic (Kpat) scans, suggest that tumour cell proliferation decreases during the period of treatment with axitinib followed by a rebound in tumour metabolic activity during the withdrawal phase. Since cytotoxic agents preferentially target proliferating tumour cells, the continuous concurrent dosing of axitinib in combination with cytotoxic agents may inhibit the activity of the cytotoxic agents. This effect may partially account for the lack of improved outcomes with continuous administration of axitinib combined with chemotherapy in patients with mCRC. This study results suggest that axitinib administered in a week-on/week-off schedule in combination with chemotherapy may be an effective and well-tolerated treatment for CRC (p. 880, col. 1).
Wang teaches a method of treating cancer in a human by producing an antiangiogenic effect in a human being by administering fixed intermittent dosing of sorafenib, a VEGFR inhibitor (abstract; Study design).  Wang teaches that it is known that another VEGFR inhibitor, sunitinib, is typically administered in a 4 week on/2 week off schedule, wherein sorafenib is typically administered continuously. This 2 week break from sunitinib allows for patients to recover from toxicity of a fixed dose of 50 mg/day (p. 2, col. 1). This led to the development of a 37.5 mg/day continuous sunitinib regimen. However, this regimen appeared to be less active than the intermittent schedule in a preliminary phase II trial. This observation was confirmed in a phase III trial which established that the lower dose continuous schedule had an inferior time to disease deterioration relative to the standard higher dose intermittent regimen. Taken together these data support the notion that intermittent dosing of VEGF TKIs might enable administration of higher doses that could lead to enhanced antitumor effects including higher response rate and prolonged PFS (p. 2, col. 1). Wang demonstrates treating tumors with a “high dose intermittent” regimen of 160 mg/kg administered 3 days on and 4 days off, a “low dose intermittent” of 80 mg/kg administered 3 days on and 4 days off, and a “high dose continuous” therapy of 160 mg/kg administered continuously. The continuous conventional dose and the high dose intermittent regimens delivered the same total dose of sorafenib over 7 days (80 mg/kg/day given 6 out of 7 days per week and 160 mg/kg/day 3 days per week) (p. 3, col. 1). Wang teaches that in their present work, they show that while continuous administration of conventional dose sorafenib exhibits antitumor activity in renal cell carcinoma (RCC), administration of a similar total amount of drug as an increased dose on an intermittent schedule results in improved anti-tumor effects and that this benefit appears to be related to enhanced antiangiogenic activity of the higher dose regimen (p. 2, col. 2). Wang explains that two factors may contribute to the superiority of a high dose intermittent regimen. The higher dose led to a greater reduction of tumor vessels and tumor perfusion than the lower dose. Further, Wang explains that their prior study showed that even a few days off sorafenib ("drug holiday”) appeared to be sufficient to restore sensitivity of RCC xenografts to sorafenib as measured by induction of tumor necrosis. These observations are also supported by clinical data that suggests restored sensitivity to VEGFR TKI including the rechallenge with the same agent (sunitinib) following a drug holiday (p. 6, col. 1-2). Wang teaches that a recent dose escalation study in RCC patients showed that increasing the dose of sorafenib while maintaining the continuous dosing schedule was not feasible due to toxicities (p. 6, col. 2 to p. 7, col. 1). Wang teaches that the finding that the high doses showed similar activity at either an intermittent or continuous schedule would support the practice of allowing patients a break from therapy to recover from toxicities. Wang suggests that the therapeutic index for VEGFR TKI therapy of RCC may be maximal with higher dose intermittent therapy. Wang suggests using this approach to optimize the impact of not just sorafenib and sunitinib, but other VEGFR inhibitors in RCC and possibly in other tumors that are responsive to VEGF targeted therapy (p. 7, col. 1-2).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat cancer and produce an antiangiogenic/vascular permeability reducing effect by administering VEGFR inhibitor cediranib in a fixed intermittent dosing schedule, 5 consecutive days of cediranib followed by 2 days of rest, in the method of LoRusso et al. One would have been motivated to because: (1) LoRusso teaches administering a continuous fixed dose of VEGFR inhibitor cediranib to treat cancer and inhibit angiogenesis in combination with chemotherapies, and recognizes there are toxicities associated with such treatment regimens; (2) Hoh suggests intermittent dosing of potent antiangiogenic agents, such as TKIs that target VEGFRs, in combination with chemotherapeutics to overcome known problems associated with continuous dosing of VEGFR inhibitors that induce hypoxia and decrease blood flow to the tumour, slowing tumour cell division and impeding delivery of cytotoxic agents, antagonizing the efficacy of chemotherapeutic agents; (3) Hoh teaches intermittent dosing schedules may permit the use of antiangiogenic TKIs with reduced systemic toxicity and equivalent therapeutic benefit; (4) Wang teaches intermittent dosing of VEGFR inhibitors enables administration of higher doses that can lead to enhanced antitumor effects including higher response rate and prolonged PFS, and the intermittent dosing allows for a break or drug holiday to restore sensitivity to the inhibitor;  (5) Wang suggests intermittent high dosing of VEGFR inhibitor avoids the toxicities associated with continuous administration; and (6) Wang suggests optimizing the impact of VEGFR inhibitors through intermittent dosing. One would have a reasonable expectation of success to treat cancer and produce an antiangiogenic/vascular permeability reducing effect by administering VEGFR inhibitor cediranib in a fixed intermittent dosing schedule, 5 consecutive days of cediranib followed by 2 days off, in the method of LoRusso et al given: (1) LoRusso teaches cediranib is a known VEGFR inhibitor and anti-angiogenic demonstrated to successfully produce anti-tumor responses in patients at fixed doses; (2) Hoh explains the mechanisms for why breaks from VEGFR inhibitor enhance chemotherapy uptake and demonstrates that VEGFR inhibitors administered at intermittent dosing of 7 days on/7 days off in combination with chemotherapeutics was effective; and (3) Wang demonstrates that intermittent dosing restores sensitivity to VEGFR inhibitor, and high doses show similar activity at either an intermittent or continuous schedule, but continuous high doses lead to toxicity.
In the instant case, the cited prior art recognize the need to reduce toxicity and resistance associated with VEGFR inhibitor therapy in cancer and the need to enhance chemotherapy response when combined with VEGFR inhibitor therapy. The cited prior art describe the known solutions for reducing VEGFR resistance, toxicity and enhancing chemotherapeutic response is to provide intermittent dosing of a VEGFR inhibitor. Thus, one of ordinary skill in the art could have pursued intermittent dosing of cediranib  intermittent cycle (5 consecutive days on followed by 2 consecutive days off), in the method of LoRusso et al with a reasonable expectation of success. 
Claims 11, 12, and 44-47 remain/are rejected under 35 U.S.C. 103 as being unpatentable over LoRusso et al (2010) (Cediranib in combination with various anticancer regimens: results of a phase I multi-cohort study Investigational New Drugs, vol 29, 05/21/2010); Hoh et al (2014) (Intermittent dosing of axitinib combined with chemotherapy is supported by 18FLT-PET in gastrointestinal tumours, British Journal of Cancer, 2014), and Wang et al (2011) (High dose intermittent sorafenib shows improved efficacy over conventional continuous dose in renal cell carcinoma, Wang et al, Journal of Translational Medicine, vol. 9, 2011); as applied to claims 1-10, 15 and 16 above, and further in view of Scambia et al 2014 (Combining targeted therapies in ovarian cancer, The Lancet Oncology, Vol 15, October 2014).
LoRusso, Hoh, and Wang (the combined references) teach a method for treating cancer in a human patient by producing an antiangiogenic and/or vascular permeability reducing effect comprising administering a chemotherapeutic and a fixed intermittent dosing regimen of cediranib, wherein the fixed intermittent dosing regimen comprises administering cediranib over 5 consecutive days followed by 2 days of rest, as set forth above.
The combined references do not teach the chemotherapy comprises PARP inhibitor olaparib, and do not teach treating platinum sensitive relapsed ovarian cancer. 
Scambia teaches a method for treating cancer, ovarian cancer, in humans by producing an antiangiogenic effect in humans by administering a VEGFR inhibitor, cediranib 30 mg, in combination with a poly(ADP-ribose) polymerase (PARP) inhibitor, olaparib. Scambia teaches that the mechanism of action of PARP and VEGF inhibitors lead to synergistic effects of cancer cell killing. Scambia teaches that the cancer is ovarian cancer, including platinum sensitive ovarian cancer and platinum sensitive relapsed ovarian cancer. Scambia teaches that in a phase 1 trial combining olaparib and cediranib shows an increase response rate and a clinical benefit in patients with ovarian cancer compared to the use of olaparib alone. Scambia further teaches the problems encountered by the combination treatment regimen included common toxicity/adverse events of fatigue, diarrhea and hypertension, which resulted in increased incidence of dose reductions.  Therefore, Scambia concluded that further studies should examine dose interruptions and dose reductions due to the greater toxicity. (Whole Document)
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer a PARP inhibitor, olaparib, as a chemotherapeutic in the method of treating cancer with fixed intermittent dosing of cediranib of taught by the combined references. One would have been motivated to because: (1) Scambia teaches administering a VEGFR inhibitor, cediranib, to treat cancer and produce an antiangiogenic effect in combination with a poly(ADP-ribose) polymerase (PARP) inhibitor, olaparib; (2) Scambia recognizes that toxicity and adverse events such as hypertension is a problem associated with this treatment regimen; (3) Scambia suggests examining dose interruptions and dose reductions due to this toxicity; and (4) the cited combined references teach and suggest dose interruptions to reduce toxicity, adverse events and hypertension, and to enhance the effect of VEGFR inhibitors and chemotherapy, particularly higher doses of VEGFR inhibitor as stated above.   One would have a reasonable expectation of success to administer olaparib as a chemotherapeutic in the method of treating cancer with fixed intermittent dosing of cediranib as taught by the combined references because: (1) Scambia teaches the combination of PARP and VEGF inhibitors leads to synergistic effects of cancer cell killing; (2) Scambia teaches that a clinical trial combining olaparib and cediranib treatment shows an increased response rate and a clinical benefit in patients with ovarian cancer compared to the use of olaparib alone; and (3) the cited combined references teach and demonstrate the success of enhancing VEGFR inhibition, VEGFR inhibitor sensitivity, and enhancing chemotherapy response for cancer treatment through intermittent fixed dosing of VEGFR inhibitors in combination with chemotherapy, as set forth above.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat a platinum sensitive relapsed ovarian cancer that includes: fallopian tube cancer, high grade endometrial cancer, and/or peritoneal cancer in the methods of the combined references and Scambia. One would have been motivated to and have a reasonable expectation of success because: (1) the combined references teach the use of VEGFR inhibitors in different cancers and 2) Scambia teaches the treatment of ovarian cancer, that includes platinum sensitive ovarian cancer. Given the known need to treat cancer, and given the known function of cediranib and each agent in the combination therapy, one of skill in the art could have pursued treating platinum sensitive cancer, that includes fallopian tube cancer, high grade endometrial cancer, and/or peritoneal cancer, with a reasonable expectation of success.
Claims 13 and 14 remain rejected under 35 U.S.C. 103 as being unpatentable over LoRusso et al (2010) (Cediranib in combination with various anticancer regimens: results of a phase I multi-cohort study Investigational New Drugs, vol 29, 05/21/2010); Hoh et al (2014) (Intermittent dosing of axitinib combined with chemotherapy is supported by 18FLT-PET in gastrointestinal tumours, British Journal of Cancer, 2014), and Wang et al (2011) (High dose intermittent sorafenib shows improved efficacy over conventional continuous dose in renal cell carcinoma, Wang et al, Journal of Translational Medicine, vol. 9, 2011); as applied to claims 1-10, 15 and 16 above, and further in view of US Patent 9,988,452, Freeman et al, claiming priority to October 14, 2014; and Ott et al 2015 (Inhibition of immune checkpoints and vascular endothelial growth factor as combination therapy for metastatic melanoma: an overview of rationale preclinical evidence, and initial clinical data, Frontiers in Oncology, 09/22/2015).
LoRusso, Hoh, and Wang (the combined references) teach a method for treating cancer in a human patient by producing an antiangiogenic and/or vascular permeability reducing effect comprising administering a chemotherapeutic and a fixed intermittent dosing regimen of cediranib, wherein the fixed intermittent dosing regimen comprises administering cediranib over 5 consecutive days followed by 2 days of rest, as set forth above.
The combined references do not teach the method of treating cancer further comprises immune checkpoint inhibitor durvalumab (MEDI-4736).
Freeman teaches a method for treating cancer comprising administering a combination of an immunomodulatory anti-PD-L1 antibody, such as MEDI-4736, with a VEGFR inhibitor, such as cediranib (col. 95, line 18-39; col. 98, line 14 and 39; col. 103, line 18; col. 103, line 60 to col. 104, line 9). Freeman teaches the known mechanism of anti-PD-L1 antibody as a checkpoint inhibitor to inhibit PD-L1 signaling, inhibit immunosuppression, and activate anti-tumor immune responses in the treatment of cancer (col. 2, lines 20-60). Freeman suggests combining angiogenesis inhibitors with PD-L1 blockade, wherein angiogenesis inhibition can lead to tumor cell death which may feed tumor antigen into host antigen presentation pathways (col. 89, lines 63-65).
Ott teaches a method of treating cancer by producing an antiangiogenic and/or vascular permeability reducing effect in humans by combining vascular endothelial growth factor (VEGF) inhibitors and immune checkpoint inhibitors. Ott explains the known mechanisms for the PD-L1/PD-1 pathway in downregulating antigen-specific T-cell responses and that PD-L1 antibody inhibits this pathway (p. 2, col. 1). The vascular endothelial growth factor (VEGF) has been recognized as a critical mediator of immune suppression, suggesting that VEGF blockade, which has proven effective for the treatment of several cancers, may have a favorable impact on the antitumor immune response in addition to its direct effects on the tumor vasculature. By facilitating both the growth of cancer cells and immune suppression, tumor angiogenesis is an important link between a tumor and the immune response directed at that tumor. Angiogenic factors have been shown to regulate trafficking across tumor endothelia. Consequently, targeting angiogenesis may be an effective strategy to increase the efficacy of primarily T cell-directed immunotherapy, such as immune checkpoint blockade (p. 2, col. 1). Ott explains that VEGF promotes suppressive immune cell population (p. 2, col. 2), VEGF leads to compromised antigen-presenting cell and T effector cell function (p. 3, col. 1-2), and VEGF impedes effective tumor T cell infiltration (p. 4, col. 1). Ott teaches that VEGF plays a central role in suppressing tumor-directed immune responses and promoting angiogenesis. Modulating this suppressive state in the tumor microenvironment through angiogenesis inhibition is an attractive partnering strategy for immune checkpoint inhibitors (Conclusion). Ott teaches that clinical treatment of cancer with a checkpoint inhibitor and VEGF inhibitor resulted in enhanced CD8+ T cell infiltration within tumor vasculature compared to patients treated with checkpoint inhibitor alone (p. 4, col. 1-2). Ott teaches several clinical trials are being conducted by treating cancer with a combination of checkpoint inhibitor, including PD-1/PD-L1 pathway inhibitors and VEGF inhibitors (Table 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer an immune checkpoint inhibitor, anti-PD-L1 antibody durvalumab (MEDI-4736), in the method of treating cancer with fixed intermittent dosing of cediranib of taught by the combined references. One would have been motivated to because: (1) Freeman explicitly suggests treating cancer by administering a combination of immune checkpoint inhibitor, anti-PD-L1 antibody durvalumab (MEDI-4736), with anti-angiogenic agents or VEGFR inhibitor cediranib; and (2) Ott explains the mechanisms of benefit by combining VEGF/VEGFR inhibition with immune checkpoint inhibition to enhance antigen-specific immune response. One would have a reasonable expectation of success to administer an immune checkpoint inhibitor, anti-PD-L1 antibody durvalumab (MEDI-4736), in the method of treating cancer with fixed intermittent dosing of cediranib of taught by the combined references because: (1) Ott teaches that either VEGF inhibition or immune checkpoint inhibition are known to be successful in the treatment of cancer; (2) Ott demonstrates that VEGF inhibition results in enhanced CD8+ T cell infiltration into tumor vasculature when combined with checkpoint inhibition therapy for cancer treatment; (3) Ott demonstrates that several clinical trials are being conducted in cancer patients by combining VEGF pathway inhibition with immune checkpoint inhibition; and (4) the combined references demonstrate successful cancer treatment with known VEGF pathway inhibitor cediranib.


Response to Arguments 
Applicant argue in section A that Hoh and Wang do not teach the limitation of amended claim 1, wherein the fixed intermittent dosing of administration of an effective amount of cediranib over 7 days, wherein said composition is administered on 5 consecutive days followed by 2 days of rest, and that LoRusso, Scambia, Freeman or Ott do not remedy the deficiency of Hoh and Wang. 
Applicants arguments have been considered but are not persuasive. Examiner relied upon the “obvious to try” rationale for establishing the claimed invention is obvious over the cited prior art. In such rationale, and contrary to Applicant’s arguments, the cited references do not need to explicitly teach the claimed dosing regimen to render it obvious.  The Supreme Court has determined, in KSR International Co. v. Teleflex, Inc., 550 U.S._, 82, USPQ2d 1385 (2007), that “a person of ordinary skill attempting to solve a problem will” not “ be led only to those elements of prior art designed to solve the same problem………” (KSR, 550 U.S. at_, 82 USPQ2d at 1397).  In addition, the court found that “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variant, 35 USC 103 likely bars its patentability” (KSR, 550 U.S. at_, 82 USPQ2d at 1396). Further the court found that the Federal Circuit has erred in applying the teaching-suggestion-motivation test in an overly rigid and formalistic way, in particular by concluding “that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘obvious to try’” (KSR, 550 U.S. at_, 82 USPQ2d at 1397) and has further determined that “…….[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results” (KSR, 550 U.S. at_, 82 USPQ2d at 1395).  The court further found that “……… the conclusion that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious” (KSR, 550 U.S. at_, 82 USPQ2d at 1395-1396). Thus, when considering obviousness of a combination of known elements, the operative question is “whether the improvement is more than the predictable use of prior art elements according to their established functions” ((KSR, 550 U.S. at_, 82 USPQ2d at 1396).  
In the test of whether it is “obvious to try” there must be:
 (1) a finding in the art at the time of filing of the invention that there had been a recognized problem or need in the art;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
	In the instant rejection, Examiner established that (1) there is a recognized need to treat cancer by inhibiting angiogenesis and to reduce the adverse events/toxicity caused by continuous dosing of cediranib, a VEGF inhibitor, (2) the cited art recognizes that administering cediranib on an intermittent dosing schedule, that includes consecutive days on followed by consecutive days off, allowing for dose interruptions, successfully and predictably inhibits angiogenesis, treat cancer, and reduce adverse events/toxicity associated with cediranib, and (3) one of ordinary skill in the art could have pursued administering cediranib 5 days on and 2 days off to inhibit angiogenesis, treat cancer, and reduce toxicity based on the disclosure of the cited references.
Examiner pointed to specific disclosures in the cited references that supported the recognized need in the art, the dosing regimen solution, and reasonable expectation of success to arrive at the instantly claimed administration regimen for producing an antiangiogenic reducing effect to treat cancer.  LoRusso teaches the fixed dosing of cediranib, a VEGFR inhibitor, and further teaches the adverse events associated with this class of drugs. Hoh teaches a method of another VEGFR inhibitor and teaches the fixed intermittent dosing consisting of 7 consecutive days on/7 days off. Wang further teaches the intermittent dosing of another VEGFR inhibitor, sorafenib, consisting of 4 weeks on and 4 weeks off or 3 days on and 4 days off compared to continuous dosing. Hoh and Wang further teach that intermittent fixed dosing allow for efficacy and tolerance of the VEGFR inhibitor. Wang further teaches that the break from drug administration allowed for patients to recover from the toxicity associated with the fixed dose, and further teaches that intermittent dosing schedule results in improved anti-tumor effects and that this benefit allows for enhanced antiangiogenic activity o the higher dose regimen. Scambia further teaches the combination of cediranib and olaparib, and teaches that the combination leads to synergistic effects, however, may lead to toxicity that result in dose reduction. Scambia further teaches in order to mitigate the effects of the adverse effects, to examine the effects of dose interruptions and dose reductions. While LoRusso did not teach administering cediranib in intermittent dosing, LoRusso teaches the toxicity associated with this drug class. Wang, Hoh and Scambia teach the deficiency of LoRusso by demonstrating the various fixed intermittent dosing of VEGFR inhibitors, that includes at least 5 days on and 2 consecutive days off, that encompasses regimens similar to the instantly claimed regimen. 
Therefore, Examiner maintains it would have been prima facie obvious to one of the ordinary skill of art to administer cediranib, a VEGFR inhibitor, in a fixed intermittent dosing, of 5 consecutive days on and 2 days off to produce an antiangiogenic effect and treat cancer. 
Contrary to arguments, there are no deficiencies of the primary references for rendering obvious the instantly claimed administration regimen, therefore the secondary references, Freeman and Ott, need not remedy the argued deficiencies.

9.	Applicants argue in section B that the instantly claimed fixed intermittent dosing regimen resulted in maintenance of tumor control, unlike dosing schedules involving 7 days off from cediranib and also unlike previous studies involving unscheduled dose holidays from a continuous dosing regimen necessitated by adverse events in patients. Applicant argues that this fixed intermittent dosing allowed for administration of a reduced total dose of cediranib required to provide effective VEGF inhibition and provides a method of reducing adverse events and/or toxicity due to cediranib administration while maintaining cover on the VEFG pathway. Applicants point to instant Example 4 and Figures 7 and 8 of the specification to argue the claimed intermittent dose of cediranib does not reduce antitumor efficacy in an ovarian cancer xenograft model.  Applicants argue the figures demonstrate that the claimed fixed intermittent dosing regimen provided equivalent efficacy as a constant dose of cediranib. Applicants argue Example 5 shows the fixed intermittent dosing regimen reduces adverse events compared to daily dosing but maintains clinical benefit. Applicants argue these results are unexpected and surprising over what is taught by the cited prior art.
10.	The arguments have been considered but are not persuasive. Contrary to arguments, the references cited teach that intermittent dosing of cediranib 1) does not reduce antitumor efficacy, 2) provide equivalent efficacy as a constant dose of cediranib and 3) leads to a reduction of adverse events compared to the continuous daily dosing. The references stated by the Examiner teach the following: 1) Wang teaches the fixed intermittent dosing of sorafenib, a VEGFR inhibitor, to allow for patients to recover from toxicity compared to a fixed continuous dose, 2) Wang further compares a high dose intermittent schedule versus a continuous dosing regimen and teaches that the high dose intermittent regimen led to a greater reduction of tumor vessels, 3) Wang teaches that a few days off (“drug holiday”) appeared to be sufficient to restore sensitivity of renal cell carcinoma xenografts to sorafenib as measured by induction of tumor necrosis, 4) Wang further teaches to use this method of a “drug holiday” to optimize the impact of other VEGF inhibitors, and 5) Scambia teaches the adverse events associated with cediranib, especially when combining with other medications, which led to incidences of dose reductions, and further concluded that future studies should examine dose interruptions and dose reductions due to drug toxicity. Therefore, the references cited successfully demonstrate the success of administering cediranib as a fixed intermittent dosing that results in reducing adverse events and maintaining therapeutic efficacy and the results argued by Applicants are not surprising or unexpected over what is taught by the cited prior art.




 Conclusion
Conclusion: No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642